Exhibit3.2 BYLAWS OF PACIFIC COAST NATIONAL BANCORP [A CALIFORNIA CORPORATION] TABLE OF CONTENTS ARTICLE I—OFFICES 1 Section1. Registered Office 1 Section2. Other Offices 1 ARTICLE II—SHAREHOLDERS 1 Section1. Place of Meetings 1 Section2. Annual Meeting 1 Section3. Special Meetings 1 Section4. Notice of Shareholders' Meeting 1 Section5. Adjournments 1 Section6. Nominations for Directors 1 Section7. Shareholder Proposals 2 Section8. Quorum 2 Section9. Order of Business 3 Section10. Proxies and Voting 3 Section11. Voting List 3 Section12. Consent of Shareholders in Lieu of Meeting 3 ARTICLE III—DIRECTORS 4 Section1. General Powers 4 Section2. Number of Directors 4 Section3. Term of Office of Directors 4 Section4. First Meetings 4 Section5. Regular Meetings 4 Section6. Special Meetings 4 Section7. Quorum 4 Section8. Participation in Meetings by Conference Telephone 4 Section9. Notice of Meetings 5 Section10. Rules and Regulations 5 Section11. Consent of Directors in Lieu of Meeting 5 Section12. Compensation of Directors 5 Section13. Committees of the Board of Directors 5 Section14. Removal of Directors 5 Section15. Resignations 5 Section16. Vacancies 6 ARTICLE IV—OFFICERS 6 Section1. Generally 6 Section2. Execution of Instruments 6 Section3. Duties of Officers 6 Section4. Chairman of the Board 6 Section5. President 6 Section6. Vice President 7 Section7. Secretary 7 Section8. Treasurer 7 Section9. Delegation of Authority 7 Section10. Compensation of Officers and Agents 7 Section11. Resignation 7 Section12. Removal 7 Section13. Action with Respect to Securities of Other Corporations 7 ARTICLE V—CERTIFICATES OF STOCK 8 Section1. Certificates of Stock 8 Section2. Designation of Classes of Stock 8 Section3. Lost, Stolen or Destroyed Certificates 8 Section4. Registrar and Transfer Agent 8 Section5. Registration of Transfer and Exchange 8 Section6. Record Date 9 Section7. Registered Shareholders 9 ARTICLE VI—NOTICES 9 Section1. Notices 9 Section2. Waivers 10 ARTICLE VII—MISCELLANEOUS 10 Section1. Facsimile Signatures 10 Section2. Dividends 10 Section3. Corporate Seal 10 Section4. Reliance Upon Books, Reports and Records 10 Section5. Checks 10 Section6. Time Periods 10 Section7. Fiscal Year 10 ARTICLE VIII—AMENDMENT OF BYLAWS 10 PACIFIC COAST NATIONAL BANCORP BYLAWS ARTICLE I—OFFICES Section1.Registered Office.The registered office of the corporation shall be located in the City of Fallbrook, County of San Diego, State of California. Section2.Other Offices.The corporation may also have offices at such other places, both within or without the State of California, as the Board of Directors may from time to time determine or as the business of the corporation may require. ARTICLE II—SHAREHOLDERS Section1.Place of Meetings.Meetings of the shareholders shall be held at the registered office of the corporation or at such other place as may be fixed from time to time by the Board of Directors, either within or without the State of California. Section2.Annual Meeting.An annual meeting of the shareholders shall be held shall be held on such date in each fiscal year, and at such time and place, as may be designated by the Board of Directors. At the annual meeting, the shareholders shall elect a Board of Directors and transact such other business as may properly come before the meeting. Section3.Special Meetings.Special meetings of the shareholders may be called by the Chairman, the President, a majority of the Board of Directors and shall be called by the President or the Secretary at the written request of the holders of not less than one-third (1/3) of all shares entitled to vote at the meeting. Special meetings of shareholders may be held on such date, and at such time and place as shall be designated by the person or persons calling the special meeting. Business transacted at any special meeting shall be confined to the purposes stated in the notice thereof. Section4.Notice of Shareholders' Meeting.Written or printed notice of a meeting of shareholders stating the place, date and time of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given not less than ten (10)nor more than sixty (60)days before the day of the meeting, by or at the direction of the President, the Secretary, or a designee of the President or Secretary, to each shareholder of record entitled to vote at such meeting. See also ARTICLE VI. Section5.Adjournments.Any meeting of shareholders may adjourn from time to time to reconvene at the same or some other place, and notice need not be given of any such adjournment meeting if the time, date and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting, any business may be transacted which might have been transacted at the original meeting. Section6.Nominations for Directors.Subject to the rights granted to a particular class or series of stock, nominations for the election of directors may be made (i)by or at the direction of the Board of Directors or (ii)by any shareholder entitled to vote for the election of directors who complies with the procedures set forth in this section. All nominations by shareholders shall be made pursuant to timely notice in proper written form to the Secretary of the corporation. To be timely, a shareholder's notice shall be delivered to, or mailed and received at, the principal executive offices of the corporation not less than 60days nor more than 270days prior to the meeting; provided, however, that in the event less than 30days' notice or prior disclosure of the date of the meeting is given or made to shareholders, notice by the shareholder to be timely must be so received not later than the close of business on the tenth day following the day on which such notice of the date of the meeting was mailed or such disclosure was made. To be in proper written form, the shareholder's notice to the Secretary shall set forth in writing (a)the name and address of the shareholder who intends to make the nomination and of the person or persons intended to be nominated; (b)the class and number of shares of stock of the corporation which are beneficially owned by such shareholder intending to make the nomination; (c)a representation that the shareholder is a holder of record of shares of the corporation entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; (d)a description of all arrangements or understandings between the shareholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the shareholder; (e)such other information regarding each nominee proposed by such shareholder as would have been required to be included in a proxy statement filed pursuant to the proxy rules of the Securities and Exchange Commission had each nominee been nominated by the Board of Directors; and (f)the consent of each nominee to serve as director of the corporation if so elected. No person shall be eligible for election as a director unless nominated in accordance with the procedures set forth in these bylaws. The chairman of the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing procedures. Section7.Shareholder Proposals.At any annual meeting of the shareholders, only such business shall be conducted as shall have been brought before the meeting (i)by or at the direction of the Board of Directors or (ii)by any shareholder entitled to vote at the meeting who complies with the procedures set forth in this section. For business properly to be brought before an annual meeting by a shareholder, the shareholder must have given timely notice thereof in proper written form to the Secretary of the corporation. To be timely, a shareholder's notice shall be delivered to, or mailed and received at, the principal executive offices of the corporation not less than 60days nor more than 270days prior to the meeting; provided, however, that in the event less than 30days' notice or prior disclosure of the date of the meeting is given or made to shareholders, notice by the shareholder to be timely must be so received not later than the close of business on the tenth day following the day on which such notice of the date of the meeting was mailed or such disclosure was made. To be in proper written form, the shareholder's notice to the Secretary shall set forth in writing as to each matter the shareholder proposes to bring before the annual meeting (a)a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (b)his or her name and address, as they appear on the corporation's books, (c)the class and number of shares of stock of the corporation which are beneficially owned by the shareholder and (d)any material interest of the shareholder in such business. Notwithstanding anything in these bylaws to the contrary, no business shall be conducted at an annual meeting except in accordance with the procedures set forth in this section. The chairman of the meeting shall refuse to acknowledge the consider any business that is not properly brought before the meeting in accordance with the provisions of this section. Section8.Quorum.The holders of a majority of the shares entitled to vote, present in person or represented by proxy, shall constitute a quorum for the transaction of business at all meetings of shareholders, except as otherwise provided by statute, the articles of incorporation or these bylaws. If a quorum shall not be present or represented at any meeting of the shareholders, the chairman of the meeting or the holders of a majority of the shares entitled to vote who are present in person or represented by proxy shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented. Once a quorum is attained, the shareholders present or represented at a duly organized meeting may continue to transact business notwithstanding the withdrawal of enough shareholders to leave less than a quorum. A shareholder that is physically present at a meeting of shareholders shall be deemed to be present for purposes of determining whether a quorum exists, except where such person is physically present at the meeting for the express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened. Section9.Order of Business.At each meeting of the shareholders and except as otherwise set forth by resolution of the Board of Directors, one of the following persons, in the order in which they are listed (and in the absence of the first, the next, and so on), shall serve as chairman of the meeting: President, Chairman of the Board, a Vice-President(s) (in the order determined by the Board if more than one) and Secretary. The order of business at each such meeting shall be as determined by the chairman of the meeting, who shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts and things as are necessary or desirable for the proper conduct of the meeting, including, without limitation, the establishment of procedures for the maintenance of order and safety, limitations on the time allotted to questions or comments on the affairs of the 2 corporation, restrictions on entry to such meeting after the time prescribed for the commencement thereof, and the opening and closing of the voting polls. Section10.Proxies and Voting.On each matter submitted to a vote of the shareholders, each shareholder shall have one vote for every share of stock entitled to vote and registered in his or her name on the record date for the meeting, except to the extent that the voting rights of the shares of any class are limited or denied by the articles of incorporation or the California Corporations Code ("California Code"). Except as otherwise required by law, all voting may be by a voice vote or by show of hands; provided, however, that upon demand in writing to the corporation at least five business days prior to a meeting of shareholders, any shareholder entitled to vote or his or her proxy may require that a vote by ballot be taken.
